Citation Nr: 0122112	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  99-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for a spine disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1976.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional 
Office (RO).  Thereafter, the case was transferred to the 
Columbia, South Caroline RO, which is presently handling the 
current appeal.  For good cause shown, his motion for 
advancement on the docket has been granted. 38 U.S.C.A. § 
7107(a) (West 1991); 38 C.F.R. § 20.900(c) (2000).

The veteran and a friend testified at a hearing before a 
Hearing Officer at the RO in June 1999.  The Board remanded 
the case in June 2000 to afford the veteran a hearing before 
a member of the Board at the RO.

A hearing was held in May 2001 before the undersigned member 
of the Board sitting at the RO.

The issue of entitlement to service connection for a spine 
disability will be addressed in the Remand portion of the 
Decision.


FINDINGS OF FACT

1.  In September 1995, the RO denied the veteran's claim for 
service connection for a left shoulder injury; the veteran 
did not appeal that decision and it became final.

2.  Evidence submitted since September 1995 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of service connection for a left shoulder injury is reopened.  
38 C.F.R. §§ 5108, 7105, the Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq.) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a) (2000); 66 Fed. 
Reg. 45602-45632 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45602-45632 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)).  The provisions of these 
regulations apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of that the amendments to 38 C.F.R. 
§ 3.156 relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims, which apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (August 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  The Board has 
considered this new legislation with regard to the 
appellant's claim.  However, in light of the Board's 
favorable determination herein, a remand of the case to the 
RO solely for consideration of the new law is not necessary.  
Consideration by the RO of the VCAA will be addressed in the 
Remand portion of the decision.  The veteran is not 
prejudiced by the Board's decision.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

As noted above, the amendments to 38 C.F.R. § 3.156 relating 
to the definition of new and material evidence and to 
38 C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen a previously denied final claim, apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's claim was received in 
August 1998 and therefore the amendments are not applicable 
to the veteran's claim.

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In February 1979, the Board denied the veteran's original 
claim of service connection for a left shoulder injury.  By 
rating action in September 1995, the RO denied the veteran's 
claim for service connection for traumatic arthritis of the 
left shoulder on the basis that the injury to the left 
shoulder precipitating the development of the traumatic 
arthritis occurred in 1994 and was not related to an injury 
in service.  The veteran was notified of that determination 
and of his appellate rights by letter dated that same month.  
The veteran did not appeal that decision and it became final.

At the time of the September 1995 rating decision, the 
evidence consisted of the veteran's service medical records 
and VA medical records.  The service medical records show 
that he was seen for a right shoulder injury during service.  
It was noted that he was injured by a tank turret that 
crushed mainly the chest.  He was treated for a fracture of 
the right scapula.  The service medical records do not show a 
left shoulder injury during service.  On VA examination in 
July 1978, the veteran reported a calcium deposit in the left 
shoulder, due to being crushed in a turret of a tank during 
service.  He complained of left shoulder pain.  X-ray studies 
of the left shoulder were negative and the examiner did not 
render a final diagnosis regarding the left shoulder.  VA 
outpatient records dated from August 1994 to March 1995 show 
complaints of left shoulder pain.

The evidence added since the September 1995 rating action 
includes VA outpatient treatment records which show that the 
veteran reported a left shoulder injury during service with 
pain in the shoulder since that time.  Private medical 
records show that the veteran sustained injuries to the spine 
in a automobile accident in April 1994.  A July 1996 private 
medical report noted that the veteran was injured again in a 
fall at work in November 1994 with pain to the left side of 
the neck, the left upper and lower extremities and lower 
back.  The assessment included chronic neck pain.

VA hospital records dated in October 1997 show that the 
veteran reported a history of left shoulder pain for seven 
years.  The veteran underwent rotator cuff repair at that 
time.  

On VA examination in September 1998, the veteran reported 
that he injured both shoulders during a tank accident during 
service.  The diagnosis was arthritis of both shoulders, 
probably traumatic arthritis, status post surgery for torn 
rotator cuff in left shoulder in 1997.  

In May 2001, the veteran testified that he injured the left 
shoulder during service when he was caught in the turret of a 
tank that was being turned.  He testified that he had no 
subsequent injury to the left shoulder.  

The Board finds that the new evidence, consisting of the 
testimony of the veteran and the findings shown on the 
September 1998 VA examination, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  This evidence is certainly new and is material as it 
is probative on the issue of service connection for a left 
shoulder injury.  Thus, the Board finds that new and material 
evidence has been submitted, and that the claim of service 
connection for a left shoulder injury is reopened.

ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a left shoulder injury, the 
appeal is allowed to this extent subject to further action as 
discussed below. 



(CONTINUED ON NEXT PAGE)



REMAND

In view of the above determination that the veteran's claim 
of service connection for a left shoulder disability is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

The veteran asserts that his current left shoulder disability 
is the result of an injury during service.  As noted above, 
on VA examination in September 1998, the examiner noted the 
reported injury in service and indicated that that x-rays of 
the left shoulder were obtained.  The reports of those x-rays 
studies are not included in the claims files.  The diagnosis 
was that of traumatic arthritis.  

The veteran also is seeking service connection for a spine 
disability claimed as due to injury in service.  

As noted above, a November 1996 private medical report shows 
that the veteran fell while on the job in November 1994 and 
the diagnosis was chronic neck pain and status post C5/6 and 
C6/7 diskectomy and foraminotomy secondary to bulging disc 
related to on-the-job injury.  

A November 1997 private medical report noted that the veteran 
sustained injuries of the low back and cervical spine 
following a motor vehicle accident in April 1994 in which the 
truck he was driving was struck by a train and the truck was 
subsequently turned upside down.  It was indicated that he 
reported that he returned to work three to four months after 
the accident and then fell while working, reinjuring the 
lower back and neck.  It was indicated that several months 
after the accident, MRI studies of the cervical spine 
reported degenerative disc disease of the cervical spine 
area.  It was indicated that in September 1995, the veteran 
underwent surgery and that two discs were removed.  It was 
indicated that a CT scan done in April 1995 showed a slight 
bulge of L4-5.  The complete record pertaining to the 
treatment of the injuries sustained in the motor vehicle 
accident and the on-the-job injury have not been obtained. 

The veteran has submitted a May 2001 private medical 
statement, which stated that the veteran's back disability is 
related to the injury while in the turret of a tank in 
service.  It was concluded that this resulted in several 
medical conditions, including strain of the lower back.  The 
examiner indicated that the veteran had no other history of 
back injury.

The Board also notes that in May 2001, the veteran testified 
that he had not injured the left shoulder or the vertebra 
since discharge from active duty.  He testified that he was 
receiving treatment at the VA Medical Center in Augusta and 
had an appointment in June 2001.  He also testified that he 
had received treatment for the left shoulder in 1977 at a 
private hospital and was told that those records were 
unavailable.  He indicated that his back pain had increased 
substantially since 1988.  

In light of the medical evidence showing injuries to the back 
and upper extremities in 1994, the Board is of the opinion 
that additional development of the evidence is necessary 
prior to adjudication of the veteran's claims.  

The United States Court of Appeals for Veterans Claims has 
held that when the Board believes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

All treatment records pertaining to the postservice injuries 
in 1994 and all current treatment records must be obtained.  
The reports of the x-ray studies of the left shoulder done in 
conjunction with the September 1998 VA examination should be 
associated with the claims file.  The Board finds that the 
veteran should be afforded a VA examination to include an 
opinion as to the likely etiology of the claimed left 
shoulder and back disorders.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for his 
left shoulder and spine disabilities, to 
include each provider associated with 
treatment for injuries sustained in a 
motor vehicle accident in April 1994 and 
injuries sustained in an on-the job 
injury in November 1994.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should obtain all VA treatment 
records pertaining to the veteran not 
previously obtained, including the 
reports of x-ray studies of the left 
shoulder conducted in conjunction with 
the September 1998 VA examination.   

3.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed left shoulder and 
spine disabilities.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to both 
the claimed left shoulder and spine 
disorders.  Based on a review of the 
case, the examiner should set forth the 
diagnosis for each current disability of 
the spine and left shoulder  The examiner 
should provide an opinion with regard to 
each current disorder of the spine and 
left shoulder, as to whether it is at 
least as likely as not that such disorder 
is due to disease or injury that was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  Following completion of the above, 
the RO should review the veteran's 
claims.  The RO must undertake a de novo 
review of the claim of service connection 
for a left shoulder disability, based on 
the evidentiary record in its entirety.  
If the claims remain denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



